 

Exhibit 10.31

 

FIRST AMENDMENT TO OFFICE LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE (this "First Amendment") is made and
entered into as of November 18, 2018 (the "First Amendment Effective Date"), by
and between CAP OZ 34, LLC, a Delaware limited liability company ("Landlord"),
and ROKU, INC., a Delaware corporation ("Tenant").

r e c i t a l s :

A.Reference is hereby made to that certain Office Lease dated as of August 1,
2018 (the "Lease") between Landlord and Tenant.

B.Pursuant to the Lease, Tenant is currently leasing from Landlord a total of
380,951 RSF, as further set forth in Exhibit A to the Lease, consisting of
(i) the entirety of the 194,790 RSF of that certain six (6)-story building
("Building 3") to be located at 1173 Coleman Avenue, San Jose, California 95110,
(ii) the entirety of the 163,272 RSF of that certain five (5)-story building
("Building 4") to be located at 1167 Coleman Avenue, San Jose, California 95110
and (iii) the entirety of the 22,889 RSF of that certain three (3)-story
amenities building ("Building A2") to be located at 1161 Coleman Avenue, San
Jose, California 95110. Building 3, Building 4, and Building A2 are collectively
referred to herein as the "Buildings."

C.Landlord and Tenant now desire to amend the Lease to, among other things,
amend the legal description of the land upon which the Buildings are located
attached as Exhibit A to Exhibit L of the Lease.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.

2.Recording.  Landlord shall have the right to record against the Project an
Amended and Restated Memorandum of Lease (the “Amended Memorandum”), which shall
be in the form of Exhibit A attached hereto, providing record notice of the
Lease, as amended, and the revised Legal Description of the land upon which the
Buildings are located, and which shall amend and restate that certain Memorandum
of Lease recorded on August 16, 2018 in the Official Records of Santa Clara
County as Instrument Number 24004814 (the “Original Memorandum”).  The parties
shall sign the Amended Memorandum concurrently with the execution of this First
Amendment.  In addition, within thirty (30) days after Landlord's written
request following the expiration or earlier termination of the Lease, as
amended, Tenant shall execute and deliver to Landlord in recordable form, a
termination of the Amended Memorandum.  Tenant's obligation to execute and
deliver such termination of the Amended Memorandum shall survive the expiration
or earlier termination of the Lease, as amended.  Landlord shall be solely
responsible for all costs incurred under this Section 2.

3.Release of Original Memorandum.  Concurrently with the execution of this First
Amendment, the parties shall execute a Release of Memorandum of Lease in the
form attached hereto as Exhibit B, which Landlord shall cause to be recorded in
the Official Records of Santa Clara County.

 

--------------------------------------------------------------------------------

 

 

4.Section 29.6.  Landlord and Tenant acknowledge and agree that Section 29.6 of
the Lease is deleted in its entirety and is of no further force and effect.

5.Effect of First Amendment.  Except as amended and/or modified by this First
Amendment, the Lease is hereby ratified and confirmed and all other terms of the
Lease shall remain in full force and effect, unaltered and unchanged by this
First Amendment.  In the event of any conflict between the provisions of this
First Amendment and the provisions of the Lease, the provisions of this First
Amendment shall prevail.  Whether or not specifically amended by the provisions
of this First Amendment, all of the terms and provisions of the Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
First Amendment.

6.Governing Law.  This First Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of California.

7.Counterparts.  This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together will constitute one and the same instrument.  The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this First Amendment attached thereto.

8.No Further Modification.  Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]




2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed by their duly authorized representatives as of the First Amendment
Effective Date.

 

LANDLORD"

CAP OZ 34, LLC

a Delaware limited liability company

 

By:

 

CAP OZ I, LLC,

 

 

a Delaware limited liability company

Its:

 

Sole Member

 

By:

 

HS Airport 2, LLC,

 

 

a California limited liability company

Its:

 

Manager

 

By:

 

/s/ Derek K. Hunter, Jr.

Name:

 

Derek K. Hunter, Jr.

Its:

 

Member

"TENANT"

 

Roku, Inc.

a Delaware corporation

 

By:

/s/ Troy Fenner

Name:

Troy Fenner

Its:

SVP – Human Resources

 

 

By:

/s/ Steve Louden

Name:

Steve Louden

Its:

CFO

 




3

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF AMENDED AND RESTATED MEMORANDUM OF LEASE

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

ROKU, Inc.

c/o Friedman & Associates, Inc.

1100 Glendon Avenue, Suite PH9

Los Angeles, CA 90024-3526

Attention:  Jason Perscheid, Esq.

 

(space above this line for recorder’s use)

 

AMENDED AND RESTATED MEMORANDUM OF LEASE

 

This Amended and Restated Memorandum of Lease ("Memorandum") is made and entered
into as of November __, 2018, for the purpose of recording, by and between CAP
OZ 34, LLC, a Delaware limited liability company ("Landlord"), and Roku, Inc., a
Delaware corporation ("Tenant").

1.Defined Terms; Exhibits.  All capitalized terms used in this Memorandum and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Lease (as defined below).  All Exhibits referenced herein are attached
hereto, and are incorporated herein by this reference.

2.Premises; Building; Project.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, pursuant to the terms and conditions of that
certain Office Lease dated as of August 1, 2018 (as amended, the "Lease"), those
certain premises described in the Lease, consisting of a total of 380,951
rentable square feet of space (the "Premises"), depicted on Exhibit A attached
to the Lease.  The Premises consists of (i) the entirety of the building located
at 1173 Coleman Avenue, San Jose, California, (ii) the entirety of the building
located at 1167 Coleman Avenue, San Jose, California, and (iii) the entirety of
the building located at 1161 Coleman Avenue, San Jose, California (the
"Buildings").  The Buildings are located on the land legally described on
Exhibit A to this Memorandum.

3.Lease Term.  The term of the Lease ("Lease Term") is for a period of
approximately one hundred forty (140) calendar months, starting on the Lease
Commencement Date and ending one hundred forty (140) calendar months thereafter,
subject to adjustment as provided in the Lease.  The Lease Commencement Date is
expected to occur on or about March 1, 2020, subject to adjustment as provided
in the Lease.

4.Extension Options.  Pursuant to the Lease, Landlord grants to Tenant one (1)
option to extend the Lease Term for a period of seven (7) years.

5.Right of First Offer.  Pursuant to the Lease, Landlord grants to Tenant a
one-time right of first offer to lease office space in the Building and that
certain building in the Project located at 1179 Coleman Avenue.

4

--------------------------------------------------------------------------------

 

6.Lease Incorporated.  All the other terms, conditions and covenants of the
Lease are incorporated herein by this reference.  In the event of a conflict
between the provisions of this Memorandum and the provisions of the Lease, the
provisions of the Lease shall govern.

7.Counterparts. This Memorandum may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one and the same
agreement.  This Memorandum is solely for notice and recording purposes and
shall not be construed to alter, modify, expand, diminish or supplement the
provisions of the Lease.

8.Successors and Assigns.  The terms, covenants and provisions of the Lease, the
terms of which are hereby incorporated by reference into this Memorandum, shall
extend to and be binding upon the respective executors, administrators, heirs,
successors and assigns of Tenant and Landlord.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be
executed the day and date first above written.

 

"LANDLORD"

 

CAP OZ 34, LLC

a Delaware limited liability company

 

By:

 

CAP OZ I, LLC,

 

 

a Delaware limited liability company

Its:

 

Sole Member

 

By:

 

HS Airport 2, LLC,

 

 

a California limited liability company

Its:

 

Manager

 

By:

 

 

Name:

 

Derek K. Hunter, Jr.

Its:

 

Member

 

"TENANT"

Roku, Inc.

a Delaware corporation

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 




-1-

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of

 

)

County of

 

)

 

On

 

, before me,

,

 

 

 

(insert name of notary)

 

Notary Public, personally appeared
                                                                                                 ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

(Seal)

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of

 

)

County of

 

)

 

On

 

, before me,

,

 

 

 

(insert name of notary)

 

Notary Public, personally appeared
                                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

-2-

--------------------------------------------------------------------------------

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

[ATTACH LEGAL DESCRIPTION]

EXHIBIT A TO EXHIBIT A

LEGAL DESCRIPTION

 

All that certain real property in the City of San Jose, County of Santa Clara,
State of California, described as follows:

LOT A

LOT A Final description being more particularly described as follows:

All that certain real property situate in the City of San Jose, County of Santa
Clara, State of California, being a portion of Lot 8 as described in that
certain Grant Deed recorded March 5, 2015 as Document No. 22873577, Official
Records of Santa Clara County, said property being more particularly described
as follows:

COMMENCING at the most easterly comer of Adjusted Parcel B as described in the
Lot Line Adjustment Permit recorded on June 22, 1999 as Document. No. 14867793,
Official Records of Santa Clara County, said comer being on the southwesterly
line of Coleman Avenue, shown as "Proposed Coleman Ave." on the Record of Survey
recorded on January 25, 1960 in Book 116 of Maps, at Page 18, Records of Santa
Clara County;

Thence along the northeasterly line of said Adjusted Parcel B, also being said
southwesterly line of Coleman Avenue, North 57° 34' 50" West 613.02 feet to the
most northerly comer of the property described in the Grant Deed recorded on
November 14, 2012 as Document No. 21950036, Official Records of Santa Clara
County;

Thence along the general northwesterly line of said Grant Deed, South 32° 25'
10" West 12.00 feet to a point being 12.00 feet distant southwesterly, measured
at a right angle, from said southwesterly line of Coleman Avenue;

Thence parallel with said southwesterly line of Coleman A venue, North 57° 34'
50" West 752.69 feet to the POINT OF BEGINNING, said point being 1,365.71 feet
distant northwesterly, measured at a right angle, from the southeasterly line of
said Adjusted Parcel B;

Thence parallel with the southeasterly line of said Adjusted Parcel B, South 32°
25' 10" West 449.86 feet to a point being 461.86 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue

-3-

--------------------------------------------------------------------------------

 

Thence parallel with said southwesterly line of Coleman Avenue, North 57°34' 50"
West 513.68 feet to a point being 1,879.39 feet distant northwesterly, measured
at a right angle, from said southeasterly line of Adjusted Parcel B;

Thence parallel with said southeasterly line of Adjusted Parcel B, North 32° 25'
1 O" East 419.86 feet to the beginning of a tangent curve to the right, concave
southerly, having a radius of 30.00 feet;

Thence along said curve to the right through a central angle of 90° 00' 00" for
an arc distance of 47.12 feet to a point being 12.00 feet distant southwesterly,
measured at a right angle, from said southwesterly line of Coleman Avenue

Thence parallel with the southwesterly line of Coleman Avenue, South 57° 34' 50"
East

483.68 feet to the POINT OF BEGINNING

Containing 5.300 ± acres.

As shown on Exhibit "B" attached hereto and by this reference made a part
hereof.

 

Description prepared by Kier & Wright Civil Engineers & Surveyors,Inc

 

[gi5jvbjpfwdm000001.jpg]

11-6-18

Date

 

 

 

-4-

--------------------------------------------------------------------------------

 

 

[gi5jvbjpfwdm000002.jpg]

-5-

--------------------------------------------------------------------------------

 

 

[gi5jvbjpfwdm000003.jpg]

 

 

-6-

--------------------------------------------------------------------------------

 

FORM OF RELEASE OF MEMORANDUM OF LEASE

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

ROKU, Inc.

c/o Friedman & Associates, Inc.

1100 Glendon Avenue, Suite PH9

Los Angeles, CA 90024-3526

Attention:  Jason Perscheid, Esq.

 

(space above this line for recorder’s use)

 

RELEASE OF MEMORANDUM OF LEASE

 

This Release of Memorandum of Lease ("Memorandum") is made and entered into as
of November __, 2018, for the purpose of recording, by and between CAP OZ 34,
LLC, a Delaware limited liability company ("Landlord"), and Roku, Inc., a
Delaware corporation ("Tenant").

RECITALS:

A.Landlord and Tenant entered into an Office Lease, dated as of August 1, 2018
(the "Lease"), for certain premises described in the Lease, consisting of a
total of 380,951 rentable square feet of space (the "Premises"), depicted on
Exhibit A attached to the Lease.  The Premises consists of (i) the entirety of
the building located at 1173 Coleman Avenue, San Jose, California, (ii) the
entirety of the building located at 1167 Coleman Avenue, San Jose, California,
and (iii) the entirety of the building located at 1161 Coleman Avenue, San Jose,
California (the "Buildings").  

B.Landlord and Tenant executed a Memorandum of Lease (the "Memorandum"),  which
Tenant recorded the Memorandum in the Real Property Records of Santa Clara
County, California, which recording information is more particularly described
as follows:  Recorded on August 16, 2018 as Instrument Number 24004814.

C.Landlord and Tenant subsequently executed an Amended and Restated  Memorandum
of Lease dated November___, 2018 (the "Amended Memorandum"), which Tenant
intends to record in the Real Property Records of Santa Clara County,
California.

D.Landlord and Tenant are executing this Release of Memorandum of Lease for the
purpose of terminating the Memorandum and giving third parties notice that the
Memorandum has been terminated.

AGREEMENTS:

NOW, THEREFORE, Landlord and Tenant hereby terminate the Memorandum as more
particularly described above.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-1-

--------------------------------------------------------------------------------

 

 

Executed as of the date first written above.

 

"LANDLORD"

 

CAP OZ 34, LLC

a Delaware limited liability company

 

By:

 

CAP OZ I, LLC,

 

 

a Delaware limited liability company

Its:

 

Sole Member

 

By:

 

HS Airport 2, LLC,

 

 

a California limited liability company

Its:

 

Manager

 

By:

 

 

Name:

 

Derek K. Hunter, Jr.

Its:

 

Member

 

"TENANT"

 

Roku, Inc.

a Delaware corporation

 

 

By:

 

Name:

 

Its:

 

 

 

By:

 

Name:

 

Its:

 

 

 

-1-

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of

 

)

County of

 

)

 

On

 

, before me,

,

 

 

 

(insert name of notary)

 

Notary Public, personally appeared
                                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of

 

)

County of

 

)

 

On

 

, before me,

,

 

 

 

(insert name of notary)

 

Notary Public, personally appeared
                                                                                                 ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

-2-